Citation Nr: 1547843	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral eye disability secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to August 1974 and from April 1975 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's bilateral eye disability is due to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral cataracts, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for disability shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he developed bilateral cataracts secondary to his service-connected type II diabetes mellitus and that the cataracts have reduced his vision even after surgery.  See substantive appeal form received in May 2014.  The Board notes that the Veteran's service-connected disabilities include: type II diabetes mellitus, diabetic peripheral neuropathy of bilateral upper extremities, and diabetic peripheral neuropathy of bilateral lower extremities.

The question in this case is whether the Veteran's bilateral eye disability is related to service-connected disability, specifically diabetes mellitus.

The Veteran was afforded two VA eye examinations, one in January 2010 and the other in September 2013.  At the January 2010 examination, the VA examiner reported that the Veteran complained of haze over left eye for the past 2 to 3 months.  The visual symptoms in the left eye were described as blurring.  There were no visual symptoms in the right eye.  The VA examiner concluded that the decreased vision in the left eye was likely due to a combination of mild cataracts and dry eye and blepharitis.

At the September 2013 VA examination, the VA examiner reported that the Veteran had right eye cataracts due to age-related changes.  The examiner opined, however, that based on the Veteran's age and the degree of the cataracts it is likely they have been aggravated beyond their normal progression due to diabetes.  For the left eye, the examiner reported no cataracts and noted that the Veteran had cataract extraction surgery in 2010.  The examiner opined, however, that based on his age at the time of the surgery, it is very likely that the left eye cataracts were aggravated beyond their normal progression due to diabetes before the extraction.  The examiner reported a replacement intraocular lens in the left eye and that left eye cataracts contributed to decreased vision in the left eye.  The examiner concluded that the Veteran is subject to a visual impairment (vision decrease contributed by cataracts) that is at least as likely as not proximately due to or the result of service-connected diabetes mellitus.

The September 2013 examiner provided additional information regarding the Veteran's cataracts in emails subsequent to the examination.  The examiner stated that a baseline of the Veteran's cataracts could not be provided.  However, in a February 2014 email, the examiner stated that the Veteran's right eye cataracts are due to age-related changes and "are also due to his diabetes, based on the [V]eteran's age and the degree of the current level of cataracts."  The examiner also stated that the Veteran has no cataracts in the left eye after the 2010 extraction surgery.  Additionally, the examiner stated "based on his age at the time of the surgery, it is very likely that [left eye] cataracts were due to his diabetes and/or aggravated beyond their normal progression due to diabetes before the extraction."  Furthermore, the examiner stated that the Veteran's left eye pseudophakia (artificial lens implantation after cataract surgery) is related to diabetes.

Regarding the left eye cataracts, the Board notes that the evidence establishes a "current disability" during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The requirement that a "current disability" be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim even if that disability subsequently resolves.  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The February 2014 email from the September 2013 VA examiner provides evidence that the Veteran's diagnosis pertaining to bilateral cataracts is the result of service-connected disability, specifically diabetes, in accordance with 38 C.F.R. § 3.310.  Because the evidence shows causation in addition to possible aggravation, a baseline is not necessary to decide this claim.

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding finding that the Veteran has, or has had, cataracts that are secondary to his service-connected type II diabetes mellitus.  Therefore, the Board concludes that service connection is warranted for bilateral cataracts on a secondary basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral cataracts, as secondary to service-connected diabetes mellitus, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


